Name: Commission Regulation (EC) NoÃ 151/2009 of 20Ã February 2009 amending Regulation (EC) NoÃ 619/2008 opening a standing invitation to tender for export refunds concerning certain milk products
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  trade policy
 Date Published: nan

 21.2.2009 EN Official Journal of the European Union L 50/20 COMMISSION REGULATION (EC) No 151/2009 of 20 February 2009 amending Regulation (EC) No 619/2008 opening a standing invitation to tender for export refunds concerning certain milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 161(3), Article 164(2)(b) and Article 170, in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 619/2008 (2) lays down rules for the tender procedure for export refunds concerning certain milk products. Article 2 excludes certain destinations from the granting of an export refund. (2) Commission Regulation (EC) No 57/2009 of 22 January 2009 fixing the export refunds on milk and milk products (3) has excluded from the granting of a refund, as from 23 January 2009, the exports referred to in Article 36(1), Article 44(1) and Article 45(1) of Commission Regulation (EC) No 800/1999 of 15 April 1999 laying down common detailed rules for the application of the system of export refunds on agricultural products (4). (3) Regulation (EC) No 619/2008 should therefore be amended accordingly. (4) Due to the need to align as soon as possible the destinations not eligible for export refunds via the tendering procedure to those excluded for the common refunds, this Regulation should enter into force on the day following that of its publication. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In Article 2 of Regulation (EC) No 619/2008 the following text is added as point (d): (d) those referred to in Article 36(1), Article 44(1) and Article 45(1) of Commission Regulation (EC) No 800/1999 (5). Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 February 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 168, 28.6.2008, p. 20. (3) OJ L 19, 23.1.2009, p. 5. (4) OJ L 102, 17.4.1999, p. 11. (5) OJ L 102, 17.4.1999, p. 11.